McKESSON CORPORATION
2005 MANAGEMENT INCENTIVE PLAN



  A.   NAME; EFFECTIVE TIME

The name of this plan is the McKesson Corporation 2005 Management Incentive
Plan. The Plan replaces in its entirety the Company’s 1989 Management Incentive
Plan. The Plan is effective, subject to approval by the Company’s stockholders,
for fiscal years of the Company commencing on and after April 1, 2005.



  B.   PURPOSE

The purpose of the Plan is to advance and promote the interests of the Company
and its stockholders by providing performance-based incentives to certain
employees and to motivate those employees to set and achieve above-average
financial and non-financial objectives.



  C.   ADMINISTRATION

The Committee shall have full power and authority, subject to the provisions of
the Plan, (i) to designate employees as Participants, (ii) to add and delete
employees from the list of designated Participants, (iii) to establish
Individual Target Awards for Participants, (iv) to establish performance goals
upon achievement of which the Individual Target Awards will be based, and (v) to
take all action in connection with the foregoing or in relation to the Plan as
it deems necessary or advisable. Decisions and selections of the Committee shall
be made by a majority of its members and, if made pursuant to the provisions of
the Plan, shall be final.

Notwithstanding the foregoing, the Committee may delegate to the Chief Executive
Officer (the “CEO”) the power and authority, subject to the provisions of the
Plan, (i) to designate employees who are not members of the Officer Group as
Participants, (ii) to recommend members of the Officer Group to the Committee
for designation as Participants; provided that the Committee shall review and
approve members of the Officer Group as Plan Participants recommended by the
CEO, (iii) to add and delete employees who are not members of the Officer Group
from the list of designated Participants, (iv) to establish Individual Target
Awards for Participants who are not members of the Officer Group, (v) to
establish performance goals upon achievement of which such Individual Target
Awards will be based, and (vi) to review and approve, modify or disapprove, or
otherwise adjust or determine the amount, if any, to be paid to Participants who
are not members of the Officer Group for the applicable Plan Year based on such
Participants’ performance goals and individual performance. In addition to the
forgoing, the CEO may further delegate his authority to other executive offices
of the Company, except that the CEO may not delegate his authority to recommend
members of the Officer Group to the Committee for designation as Participants.
References to the Committee herein shall include references to the CEO and his
designees to the extent that the Committee has delegated power and authority
under the Plan to the CEO and to the extent that the CEO has further delegated
power and authority under the Plan to other executive officers of the Company.

The Committee may promulgate such rules and regulations as it deems necessary
for the proper administration of the Plan and the CEO (but not his designees)
may promulgate rules and regulations as he deems necessary for the proper
administration of the Plan with respect to Participants who are not members of
the Officer Group. The Committee may interpret the provisions and supervise the
administration of the Plan, and take all action in connection therewith or in
relation to the Plan as it deems necessary or advisable. The interpretation and
construction by the Committee of any provision of the Plan or of any award shall
be final.



  D.   PARTICIPATION



  1.   Eligibility — Executives, Managers and Professionals

Only active employees of the Company who are employed in an executive,
managerial or professional capacity may be designated as Participants under the
Plan.



  2.   Designation of Participants

No person shall be entitled to any award under the Plan for any Plan Year unless
he or she is so designated as a Participant for that Plan Year.



  E.   INDIVIDUAL TARGET AWARDS FOR PARTICIPANTS

At the beginning of each Plan Year, the Committee shall establish an Individual
Target Award for each Participant. An Individual Target Award shall only be a
target and the amount of the target may or may not be paid to the Participant.
Establishment of an Individual Target Award for an employee for any Plan Year
shall not imply or require that an Individual Target Award or an Individual
Target Award at any specified level will be set for any subsequent year. The
amount of any actual award paid to any Participant may be greater or less than
this target. As set forth in paragraph G.4 below (but subject to the limitations
applicable to Covered Employees contained in Article H), the actual award may be
as much as three times target or as low as zero for any Plan Year.



  F.   BASIS OF AWARDS



  1.   Performance Goals

The Committee shall establish measures, which may include financial and
non-financial objectives (“Performance Goals”) for each segment of the Company.
These Performance Goals shall be determined by the Committee in advance of each
Plan Year or within such period as may be permitted by the regulations issued
under Section 162(m), and to the extent that awards are paid to Covered
Employees, the performance criteria to be used shall be any of the following,
either alone or in any combination, which may be expressed with respect to the
Company or one or more operating units or groups, as the Committee may
determine: cash flow; cash flow from operations; total earnings; earnings per
share, diluted or basic; earnings per share from continuing operations, diluted
or basic; earnings before interest and taxes; earnings before interest, taxes,
depreciation, and amortization; earnings from operations; net asset turnover;
inventory turnover; capital expenditures; net earnings; operating earnings;
gross or operating margin; debt; working capital; return on equity; return on
net assets; return on total assets; return on investment; return on capital;
return on committed capital; return on invested capital; return on sales; net or
gross sales; market share; economic value added; cost of capital; change in
assets; expense reduction levels; debt reduction; productivity; stock price;
customer satisfaction; employee satisfaction; and total shareholder return.



  2.   Adjustment of Performance Goals

Performance Goals may be determined on an absolute basis or relative to internal
goals or relative to levels attained in prior years or related to other
companies or indices or as ratios expressing relationships between two or more
Performance Goals. In addition, Performance Goals may be based upon the
attainment of specified levels of Company performance under one or more of the
measures described above relative to the performance of other corporations. The
Committee shall specify the manner of adjustment of any Performance Goal to the
extent necessary to prevent dilution or enlargement of any award as a result of
extraordinary events or circumstances, as determined by the Committee, or to
exclude the effects of extraordinary, unusual, or non-recurring items; changes
in applicable laws, regulations, or accounting principles; currency
fluctuations; discontinued operations; non-cash items, such as amortization,
depreciation, or reserves; asset impairment; or any recapitalization,
restructuring, reorganization, merger, acquisition, divestiture, consolidation,
spin-off, split-up, combination, liquidation, dissolution, sale of assets, or
other similar corporate transaction.



  3.   Performance Goals related to More than One Segment of the Company

Awards may be based on performance against objectives for more than one segment
of the Company. For example, awards for corporate management may be based on
overall corporate performance against objectives, but awards for a unit’s
management may be based on a combination of corporate, unit and sub-unit
performance against objectives.



  4.   Individual Performance

Subject to the limitations set forth in Article H below, individual performance
of each Participant may be measured and used in determining awards under the
Plan.



  G.   AWARD DETERMINATION



  1.   Award Determined by Committee

After any Plan Year for which an Individual Target Award is established for a
Participant under the Plan, the Committee shall review and approve, modify or
disapprove the amount, if any, to be paid to the Participant for the Plan Year.
The amount paid shall be the Individual Target Award adjusted to reflect both
the results against the Participant’s Performance Goals and the Participant’s
individual performance. All awards are subject to adjustment at the sole
discretion of the Committee.



  2.   Financial and Non-Financial Performance

Individual Target Award amounts will be modified based on the achievement of
financial and non-financial objectives by the Company and relevant units and/or
sub-units. Performance results against objectives shall be reviewed and approved
by the Committee in accordance with paragraph F.2 above, as applicable.



  3.   Individual Performance

Any Individual Target Award, adjusted to reflect financial performance, may be
further adjusted with the review and approval of the Committee to give full
weight to the Participant’s individual performance during the Plan Year.



  4.   Overall Effect

The combination of any financial performance adjustment and individual
performance adjustment may increase the amount paid under the Plan to a
Participant for any Plan Year to as much as three times the Individual Target
Award, and may reduce any amount payable to zero, subject to Article H.



  H.   PROCEDURES APPLICABLE TO COVERED EMPLOYEES

Awards under the Plan to Participants who are Covered Employees shall be subject
to preestablished Performance Goals as set forth in this Article H.
Notwithstanding the provisions of paragraph G.3 above, the Committee shall not
have discretion to modify the terms of awards to such Participants except as
specifically set forth in this Article H.

At the beginning of a Plan Year, the Committee shall establish Individual Target
Awards for such of the Participants who may be Covered Employees, payment of
which shall be conditioned upon satisfaction of specific Performance Goals for
the Plan Year established by the Committee in writing in advance of the Plan
Year, or within such period as may be permitted by regulations issued under
Section 162(m). The Performance Goals established by the Committee shall be
based on one or more of the criteria set forth in paragraph F.1 above. The
extent, if any, to which an award will be payable will be based upon the degree
of achievement of the Performance Goals in accordance with a pre-established
objective formula or standard as determined by the Committee. The application of
the objective formula or standard to the Individual Target Award will determine
whether the Covered Employee’s award for the Plan Year is greater than, equal to
or less than the Participant’s Individual Target Award. To the extent that the
minimum Performance Goals are satisfied or surpassed, and upon written
certification by the Committee that the Performance Goals have been satisfied to
a particular extent, payment of the award shall be made as soon as reasonably
practicable after the Payment Date in accordance with the objective formula or
standard applied to the Individual Target Award unless the Committee determines,
in its sole discretion, to reduce or eliminate the payment to be made.

Notwithstanding any other provision of the Plan, the maximum award payable to
any Participant who is a Covered Employee for any Plan Year shall not exceed
$6,000,000.



  I.   PAYMENT OF AWARDS

An award under the Plan shall be paid in a single sum to the Participant as soon
as reasonably practicable after Payment Date, unless the Participant elects to
defer his or her award pursuant to the terms and conditions of the Company’s
Deferred Compensation Administration Plan II or any successor plan (“DCAP II”)
and in compliance with Section 409A of the Code. No awards may be deferred by a
Participant under DCAP II unless he or she is an active employee of the Company
on the date the award is paid or he or she retired after December 31 of such
Plan Year.



  J.   EMPLOYMENT ON PAYMENT DATE

No award shall be made to any Participant who is not an active employee of the
Company on the Payment Date; provided, however, that the Committee, in its sole
and absolute discretion, may make pro-rata awards to Participants in
circumstances that the Committee deems appropriate including, but not limited
to, a Participant’s death, disability, retirement or other termination of
employment prior to the Payment Date. Any such pro-rated awards shall be
determined by the Committee in accordance with Article G above after taking into
account the portion of the Plan Year completed.



  K.   CHANGE IN CONTROL

In the event of a Change in Control, the Company or any successor or surviving
corporation shall pay to each Participant an award for the Plan Year in which
the Change in Control occurs and for any previous Plan Year for which awards
have been earned but not yet paid or deferred. Each such award shall be equal to
the greatest of the following: (i) the Participant’s Individual Target Award for
the applicable Plan Year; (ii) the Participant’s Individual Target Award for the
applicable Plan Year adjusted based on the actual performance outcome for that
Plan Year, provided, that the Committee may not invoke its discretionary
authority to reduce the amount of such an award; or (iii) the average of awards
earned and paid to (or deferred by) the Participant in the three (or such fewer
number of years that the Participant has been eligible for such an award)
completed Plan Years immediately preceding the applicable Plan Year. Such awards
shall be paid by the Company or any successor or surviving corporation at such
time as the awards otherwise would be payable under the Plan; provided, however,
that if a Participant is terminated without Cause or terminates for Good Reason
within twelve months after a Change in Control, then such Participant shall be
paid his or her awards determined under this Article K, within thirty days of
such termination. Notwithstanding the foregoing, any award determined pursuant
to this Article K shall be reduced by any corresponding award payable under a
Participant’s individually negotiated agreement, if any.



  L.   FORFEITURE

Any other provision of the Plan to the contrary notwithstanding, if the
Committee determines that a Participant has engaged in any of the actions
described below, then upon written notice from the Company to the Participant
(i) the Participant shall not be eligible for any award for the year in which
such notice is given or for the preceding year, if such award has not been paid
as of the date of the notice, (ii) any payment of an award received by the
Participant within twelve months prior to the date that the Company discovered
that the Participant engaged in any action described below shall immediately be
repaid to the Company by the Participant in cash (including amounts withheld
pursuant to Article M) and (iii) any award deferred pursuant to Article I within
twelve months prior to the date that the Company discovered that the Participant
engaged in any action described below shall be forfeited immediately and shall
not be distributed to the Participant under any circumstances.

The consequences described above shall apply if the Participant, either before
or after termination of employment with the Company:

1. Discloses to others, or takes or uses for his or her own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how or any other proprietary information or intellectual property
belonging to the Company and obtained by the Participant during the term of his
or her employment, whether or not they are the Participant’s work product.
Examples of such confidential information or trade secrets include, without
limitation, customer lists, supplier lists, pricing and cost data, computer
programs, delivery routes, advertising plans, wage and salary data, financial
information, research and development plans, processes, equipment, product
information and all other types and categories of information as to which the
Participant knows or has reason to know that the Company intends or expects
secrecy to be maintained; or

2. Fails to promptly return all documents and other tangible items belonging to
the Company in the Participant’s possession or control, including all complete
or partial copies, recordings, abstracts, notes or reproductions of any kind
made from or about such documents or information contained therein, upon
termination of employment, whether pursuant to retirement or otherwise; or

3. Fails to provide the Company with at least thirty (30) days’ written notice
prior to directly or indirectly engaging in, becoming employed by, or rendering
services, advice or assistance to any business in competition with the Company.
As used herein, “business in competition” means any person, organization or
enterprise which is engaged in or is about to become engaged in any line of
business engaged in by the Company at the time of the termination of the
Participant’s employment with the Company; or

4. Fails to inform any new employer, before accepting employment, of the terms
of this section and of the Participant’s continuing obligation to maintain the
confidentiality of the trade secrets and other confidential information
belonging to the Company and obtained by the Participant during the term of his
or her employment with the Company; or

5. Induces or attempts to induce, directly or indirectly, any of the Company’s
customers, employees, representatives or consultants to terminate, discontinue
or cease working with or for the Company, or to breach any contract with the
Company, in order to work with or for, or enter into a contract with, the
Participant or any third party; or

6. Engages in conduct which is not in good faith and which disrupts, damages,
impairs or interferes with the business, reputation or employees of the Company;
or

7. Directly or indirectly engages in, becomes employed by, or renders services,
advice or assistance to any business in competition with the Company, at any
time during the twelve months following termination of employment with the
Company.

The Committee shall determine in its sole discretion whether the Participant has
engaged in any of the acts set forth in subsections 1 through 7 above, and its
determination shall be conclusive and binding on all interested persons.

Any provision of this Article L which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Article
L.



  M.   WITHHOLDING TAXES

Whenever the payment of an award is made, such payment shall be net of an amount
sufficient to satisfy federal, state and local income and employment tax
withholding requirements and authorized deductions.



  N.   EMPLOYMENT RIGHTS

Neither the Plan nor designation as a Plan Participant shall be deemed to give
any individual a right to remain employed by the Company. The Company reserves
the right to terminate the employment of any employee at any time, with or
without cause or for no cause, subject only to a written employment contract (if
any).



  O.   NONASSIGNMENT; PARTICIPANTS ARE GENERAL CREDITORS

The interest of any Participant under the Plan shall not be assignable either by
voluntary or involuntary assignment or by operation of law (except by
designation of a beneficiary or beneficiaries to the extent allowed under DCAP
II with respect to amounts deferred under Article I) and any attempted
assignment shall be null, void and of no effect.

Amounts paid under the Plan shall be paid from the general funds of the Company,
and each Participant shall be no more than an unsecured general creditor of the
Company with no special or prior right to any assets of the Company for payment
of any obligations hereunder. Nothing contained in the Plan shall be deemed to
create a trust of any kind for the benefit of any Participant, or create any
fiduciary relationship between the Company and any Participant with respect to
any assets of the Company.



  P.   AMENDMENT OR TERMINATION

The Board of Directors may terminate or suspend the Plan at any time. The
Committee may amend the Plan at any time; provided that (i) to extent required
under Section 162(m), the Plan will not be amended without prior approval of the
Company’s stockholders, and (ii) no amendment shall retroactively and adversely
affect the payment of any award previously made. Notwithstanding the foregoing,
no amendment adopted following the occurrence of a Change in Control shall be
effective if it (a) would reduce a Participant’s Individual Target Award for the
Plan Year in which the Change in Control occurs, (b) would reduce an award
payable to a Participant based on the achievement of Performance Goals in the
Plan Year before the Plan Year in which the Change in Control occurs, or
(c) modify the provisions of this paragraph.



  Q.   SUCCESSORS AND ASSIGNS

This Plan shall be binding on the Company and its successors or assigns.



  R.   INTERPRETATION AND SEVERABILITY

The Plan is intended to comply with Section 162(m), and all provisions contained
herein shall be construed and interpreted in a manner to so comply. In case any
one or more of the provisions contained in the Plan shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of the Plan,
but the Plan shall be construed as if such invalid, illegal or unenforceable
provisions had never been contained herein.



  S.   DEFINITIONS

“Cause” shall mean termination of the Participant’s employment upon the
Participant’s willful engagement in misconduct which is demonstrably and
materially injurious to the Company. No act, or failure to act, on the part of
the Participant shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Company.

“Change in Control” A Change in Control shall be deemed to have occurred if any
of the events set forth in any of the following paragraphs shall occur:

a. any “person” (as defined in section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as such term is modified in sections
13(d) and 14(d) of the Exchange Act), excluding the Company or any of its
subsidiaries, a trustee or any fiduciary holding securities under an employee
benefit plan of the Company or any of its subsidiaries, an underwriter
temporarily holding securities pursuant to an offering of such securities or a
corporation owned, directly or indirectly, by the Company’s stockholders in
substantially the same proportions as their ownership of the Company, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the combined voting power of the Company’s then outstanding securities;
or

b. during any period of not more than two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors and any new
members of the Board of Directors (other than a member designated by a “person”
who has entered into an agreement with the Company to effect a transaction
described in Sections a, c and d of this definition) whose election by the Board
of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the members of the Board of
Directors then still in office who either were members of the Board of Directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

c. consummation of a merger or consolidation of the Company with any other
corporation, which has been approved by the shareholders of the Company, other
than (I) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 50% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation, or (II) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or

d. the shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Company’s common
stock immediately prior to such transaction or series of transactions continue
to have the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board of Directors of
McKesson Corporation; provided, however, that the Committee shall consist solely
of two or more “outside directors”, in conformance with Section 162(m) of the
Code.

“Company” shall mean McKesson Corporation, a Delaware corporation, including its
subsidiaries and affiliates.

“Covered Employee” shall mean an eligible Participant designated by the
Committee who is, or is expected to be, a “covered employee” within the meaning
of Section 162(m) for the Plan Year in which an award is payable hereunder.

“Good Reason” shall mean any of the following actions, if taken without the
express written consent of the Participant:

a. any material change by the Company in the functions, duties, or
responsibilities of the Participant, which change would cause such Participant’s
position with the Company to become of less dignity, responsibility, importance,
or scope from the position and attributes that applied to the Participant
immediately prior to the Change in Control;

b. any reduction in the Participant’s base salary;

c. any material failure by the Company to comply with any of the provisions of
any employment agreement between the Company and the Participant;

d. the requirement by the Company that the Participant be based at any office or
location more than 25 miles from the office at which the Participant is based on
the date immediately preceding the Change in Control, except for travel
reasonably required in the performance of the Participant’s responsibilities and
commensurate with the amount of travel required of the Participant prior to the
Change in Control; or

e. any failure by the Company to obtain the express assumption of this Plan by
any successor or assign of the Company.

“Individual Target Award” shall mean the target award established for each
Participant under Article E, which shall be a percentage of the Participant’s
base salary or a fixed dollar amount, as determined by the Committee.

“Officer Group” shall mean the Covered Employees and any other officer of the
Company designated as part of the Officer Group by the Committee.

“Participants” shall mean those employees specifically designated as
Participants for a Plan Year under Article D.

“Payment Date” shall mean the date following the conclusion of a Plan Year on
which the Committee certifies that applicable Performance Goals have been
satisfied and authorizes payment of corresponding awards.

“Performance Goals” shall have the meaning set forth in Article F hereof.

“Plan” shall mean the McKesson Corporation 2005 Management Incentive Plan.

“Plan Year” shall mean the fiscal year of the Company.

“Section 162(m)” shall mean Section 162(m) of the Code and regulations
promulgated thereunder, as may be amended from time to time.



  T.   EXECUTION

Executed effective as of      , 2005.

McKESSON CORPORATION

By

